UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 17, 2016 LRAD Corporation (Exact name of registrant as specified in its charter) Delaware 000-24248 87-0361799 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 16990 Goldentop Road, Suite A San Diego, California 92127 (Address of Principal Executive Offices) 858-676-1112 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14.a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Company held its Annual Meeting of Stockholders on May 17, 2016. The following is a brief description of each matter voted upon at the 2016 Annual Meeting, as well as the number of votes cast for, against or withheldas to each matter and the number of abstentions and broker non-votes with respect to each matter : Election of Directors : The six individuals listed below were elected at the 2016 Annual Meeting to serve for a one-year term on the Company’s Board of Directors : NumberofShares NumberofShares Nominee Voted For Withheld Scott L. Anchin Thomas R. Brown Laura M. Clague John G. Coburn Daniel H. McCollum Richard H. Osgood III Ratification of Independent Registered Public Accounting Firm : The ratification of the appointment of Squar Milner LLP as the Company’s independent registered public accounting firm for the fiscal year ended September 30, 2016 was approved by the following votes: For Against Abstain Advisory Vote on the Compensation of the Company’s Named Executive Officers : The compensation of the Company’s named executive officers as described in its Proxy Statement was approved, on an advisory, non-binding basis, by the following votes: For Against Abstain Broker Non-Votes SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 19, 2016 LRAD Corporation By: /s/ Katherine H. McDermott Katherine H. McDermott Chief Financial Officer
